Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the device of independent claim 9, and the non-transitory computer-readable medium of independent claim 17.  The prior art is particularly deficient regarding determining that reference picture resampling is enabled; determining a reference picture size of a reference picture; determining a current picture size of a current picture; determining whether the reference picture size equals the current picture size; based on determining that the reference picture size does not equal the current picture size, disabling wrap-around motion compensation; based on the wrap-around motion compensation being disabled, encoding the current picture without using the wrap-around motion compensation; and generating an encoded video bitstream based on the encoded current picture, wherein based on a value of (CtbSizeY/MinCbSizeY+1) being less than a value of (pic_width_in_luma_samples/MinCbSizeY-1), a value of pps_ref_wraparound_enabled_flag in a picture parameter set (PPS) of the encoded video bitstream is set to 0.  Claims 2-5, 7-8, 10-13, 15-16, and 18-19 are dependent upon claims 1, 9, and 17, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482